Casey, J. P. Appeal from a judgment of the County Court of Albany County (Clyne, J.), rendered January 26, 1984, upon a verdict convicting defendant of the crime of criminal sale of a controlled substance in the first degree.
Following defendant’s conviction after trial, she was sentenced on January 26, 1984 to an indeterminate prison term of 20 years to life. Underlying defendant’s conviction of this class A-l felony is a sale of cocaine for the sum of $8,800 and her admission to a probation officer that she was a dealer in this substance. The only issue raised on this appeal is the contended excessiveness of the sentence. In the circumstances, the sentence cannot be characterized as harsh or excessive and no abuse of discretion has been shown. The judgment should, therefore, be affirmed.
Judgment affirmed. Casey, J. P., Weiss, Yesawich, Jr., Levine and Harvey, JJ., concur.